Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to what structure provides for the functional limitations of comparing to known data.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 8,979,757 to Mottram et al.
Referring to claim 1, Mottram et al. discloses a system for monitoring a measurable characteristic of one or more hogs, the system comprising, a device – at 101-115, associated with a hog – see column 2 lines 30-35 and column 5 lines 20-24, wherein the device comprises, at least one sensor – at 201-207, for sensing the measurable characteristic of the hog – see column 5 lines 35-48, and a communication device – at 217, for communicating the measurable characteristic of the hog – see column 7 lines 13-37, and wherein the measurable characteristic of the hog is compared to known data of the same or a similar hog – see for example analyzation of data detailed in column 7 line 13 to column 8 line 55.
Referring to claim 2, Mottram et al. further discloses the device further comprises a housing – see at 115 in figures 1-2, for carrying the at least one sensor and the communication device – see figures 1-2.

Referring to claim 4, Mottram et al. further discloses the communication device comprises, a Bluetooth low energy device, a near field communication component, a radio frequency identification tag, a cellular device, a Wi-Fi enabled device, or some combination thereof – see at 217 being at least a near field communication component as seen in figures 1-2.
Referring to claim 5, Mottram et al. further discloses the measurable characteristic of the hog comprises, respiratory conditions of the hog, temperature conditions of the hog, heart rate of the hog, odor conditions of the hog, colorization of the hog, movement of the hog, a sound association with the hog, a pattern of movement of the hog, a number of hogs, a feeding pattern, a weight of the hog, a size of the hog, or some combination thereof – see at least temperature conditions, movement of the hog, sound associated with the hog, pattern of movement of the hog, feeding pattern and combinations detailed in column 5 line 36 to column 6 line 22.
Referring to claim 6, Mottram et al. further discloses the device comprises an audio member to indicate a change in the health of the hog – see at 119,123, figures 1-2 and column 8 lines 35-39.
Referring to claim 7, Mottram et al. further discloses the device comprises a visual member to indicate a change in the health of the hog – see at 119,123, figures 1-2 and column 8 lines 35-39.
Referring to claim 8, Mottram et al. further discloses a receiver for receiving the measurable characteristic of the hog – see at 117,119,123, the receiver being remote from the communication device – see figures 1-2.

Referring to claim 10, Mottram et al. discloses a method of monitoring one or more hogs comprising, obtaining a measurable characteristic of the one or more hogs over a period of time by use of a monitoring device – at 101-115, on or around the hog – see figures 1-2 and column 7 line 13 to column 8 line 14, storing the obtained measurable characteristic until a threshold time period has been met – see storing via memory and processor – at 213,209 and see figure 2 and column 7 line 13 to column 8 line 14, reviewing the obtained measurable characteristic from a start point to the threshold time period to determine if the measurable characteristic is outside an acceptable data set – see for example column 7 line 38 to column 8 line 6, and alerting, via the monitoring device, if the measurable characteristic is outside the acceptable data set – see figures 1-2 – see column 7 line 38 to column 8 line 6 and see alerting as detailed in column 8 lines 6-39.
Referring to claim 11, Mottram et al. further discloses communicating the measurable characteristic to a memory – at 213, and processor – at 209 – see figure 2.
Referring to claim 12, Mottram et al. further discloses the step of reviewing the obtained measurable characteristic is done on the processor – at 209 – see figure 2 and column 7 lines 13-37.

Referring to claim 14, Mottram et al. further discloses the measurable characteristic being outside the acceptable data set potentially indicates a health issue, a low weight, farrowing, a feeding, a change in the number of hogs, a change in temperature of the one or more hogs, or a change in a movement pattern of the one or more hogs – see at least a health issue, change in temperature and change in movement pattern as detailed in column 6 lines 10-22 and column 7 line 13 to column 8 line 14.
Referring to claim 15, Mottram et al. further discloses repeating the steps of obtaining, storing, reviewing, and alerting for additional time periods to continue the monitoring of the one or more hogs – see for example figure 2 and column 7 line 13 to column 8 line 14.
Referring to claim 16, Mottram et al. further discloses a system for monitoring one or more hogs comprising, an enclosed area holding the one or more hogs – see figure 1 and column 6 lines 48-65 detailing animals in pens, a device associated with the enclosed area – see at 101-115 in figures 1-2, the device used for acquiring a measurable characteristic of the one or more hogs – see figures 1-2 and column 5 line 36 to column 6 line 32, and a processor – at 209, used to receive the measurable characteristic of the one or more hogs – see figure 2 and column 7 line 13 to column 8 line 14, the processor – at 209, configured to compare the measurable characteristic with stored data to determine an event – see for example column 7 line 13 to column 8 line 14.
Referring to claim 17, Mottram et al. further discloses the event comprises, a health alert, an illness, farrowing, a change in movement patterns, a change in feeding patterns, a change in 
Referring to claim 18, Mottram et al. further discloses an alert system in communication with the processor – at 209, and configured to emit an alert upon the event – see figure 2 and column 8 lines 32-39.
Referring to claim 19, Mottram et al. further discloses the alert is audio or visual – see at 119,123 in figure 2 and column 8 lines 32-39.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mottram et al. as applied to claim 16 above, and further in view of U.S. Patent No. 8,098,163 to Labrecque et al. 
. 

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The following patents are cited to further show the state of the art with respect to animal monitoring devices/methods in general:
		U.S. Pat. No. 5,818,354 to Gentry – shows animal monitoring device
		U.S. Pub. No. 2005/0284381 to Bell et al. – shows animal monitoring device
		U.S. Pat. No. 7,026,941 to Anderson – shows animal monitoring device
		U.S. Pub. No. 2010/0036277 to Austin – shows animal monitoring device
		U.S. Pub. No. 2010/0107985 to O’Hare – shows animal monitoring device
		U.S. Pat. No. 7,931,593 to Haynes et al. – shows animal monitoring device
		U.S. Pat. No. 8,677,941 to Yanai et al. – shows animal monitoring device
		U.S. Pub. No. 2014/0352632 to McLaughlin – shows animal monitoring device


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643